PER CURIAM.
On examination of the record, in the light of brief of plaintiffs in error, we find that none of the assignments of error are well taken. There was ample proof of the conspiracy charged in the indictment and also to prove the overt act. The evidence of the alleged accomplice, Mendenhall, was sufficiently corroborated by other evidence in the case. The alleged misconduct of one of the jurors, in the case'pending the trial is not sufficiently established by the evidence. Finding no reversible error assigned or patent of record, the judgment of the District Court is affirmed.